Citation Nr: 0725760	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for rosacea.  This 
decision was confirmed in May 2005.  

The Board remanded this case in September 2006 so that the 
veteran could be re-scheduled for a Board hearing, which 
subsequently was accomplished.  In September 2006, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is 
of record.


FINDING OF FACT

The competent and most probative medical evidence of record 
does not relate the veteran's rosacea to service.


CONCLUSION OF LAW

Rosacea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the rosacea disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for rosacea, which he 
contends is a result of exposure to jet fuel in service.  He 
testified that he was diagnosed with acne in service but that 
it actually was rosacea.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current diagnosis of rosacea.  An April 
2005 VA examination report shows an impression of rosacea, 
currently stable on present medications.  An August 2005 
letter from a private physician also notes that the veteran 
suffers from severe rosacea.

The next issue is whether there is evidence of any in-service 
incurrence of rosacea.  The service medical records are 
negative for any findings of rosacea; but there are multiple 
findings of other skin disorders.  A December 1963 letter 
from a private physician prior to service notes that the 
veteran had acne vulgaris.  Acne vulgaris also is noted at 
entry into service.  The veteran was treated multiple times 
for acne throughout his service.  A December 1966 medical 
record noted severe acne for the past several years, worse 
recently, not responding well to usual medications.  A 
January 1967 medical record noted improvement and marked 
decrease in inflammatory lesions.  In March 1967, the 
veteran's acne was noted to have flared slightly.  At 
discharge in January 1968, the veteran's acne was noted to 
have no complications or sequela.  A June 1964 medical record 
also noted a finding of cellulitis on the left elbow.  

The veteran's military occupational specialty was aircraft 
mechanic; therefore exposure to aircraft fuel in service is 
presumed.

After service, VA medical records dated from December 1968 to 
February 1969 note that the veteran had acne vulgaris and 
also had a skin eruption due to a drug reaction to 
tetracycline.

As the record shows a current diagnosis of rosacea and in-
service findings of skin disorders, as well as exposure to 
aircraft fuel in service, the determinative issue is whether 
these are related.

The favorable evidence consists of an August 2005 letter from 
a private physician, who noted that the veteran's rosacea was 
due to exposure to "JP" jet fuel during his tour of duty.  
The veteran reportedly was directly involved in refueling 
aircraft with "JP4" fuel and the physician found that due 
to the toxic nature of this chemical, it was with medical 
certainty that the veteran's rosacea, which began during 
military service, was due to this exposure.

The veteran also submitted an article on toxic substances, 
which notes that skin exposure to JP4 and JP5 jet engine 
fuels leads to defatting and dermatitis.

The unfavorable evidence consists of an April 2005 VA 
examination report, which notes that the veteran was an 
aircraft mechanic in service, involved mainly in refueling 
and repairing aircraft.  The veteran related that he had been 
diagnosed with rosacea two to three years prior by a private 
dermatologist.  He noted that he was prescribed piroxicam 20 
milligrams in March 2005 and that following its use developed 
an allergic reaction and his face became red.  The veteran 
felt that his rosacea was due to exposure to JP4 fuel.  The 
examiner conducted a review of the claims file, including the 
service medical records and noted that the veteran only was 
treated for his acne and not diagnosed with rosacea in 
service.  On physical examination, the veteran's rosacea was 
reported to be under good control.  He did not have any 
active acneiform lesions.  The examiner noted that the 
veteran was treated for acne vulgaris in service and only 
developed rosacea two to three years ago as per his history.  
The examiner indicated that rosacea and acne vulgaris were 
two separate disease entities.  Rosacea reportedly was a 
common skin condition, which had never been associated with 
petrochemical exposure, whether inhaled or through skin 
contact.  The examiner thus found that it was highly unlikely 
that the rosacea was connected to exposure to JP4 fuel, 
noting that no such connection had been reported in medical 
literature.

An October 2005 VA examiner reviewed the claims file, 
including the August 2005 private opinion and the April 2005 
VA opinion, as well as the service medical records.  The 
examiner noted the December 1963 letter from a private 
physician prior to the veteran's entry into service, which 
showed a diagnosis of acne vulgaris and noted that the 
veteran's pre-service examination also showed acne vulgaris.  
The examiner further noted that treatment records in service 
consistently affirmed a diagnosis of acne vulgaris but that 
no diagnosis of rosacea ever was entertained.  The examiner 
indicated that the veteran claimed he had first been 
diagnosed with rosacea by a private dermatologist about two 
to three years ago but that the private physician, who 
offered the positive medical opinion, noted that the onset of 
rosacea was in service.  The examiner stated that he strongly 
concurred with the previous VA examiner's opinion that the 
rosacea was a common skin problem that had never been 
associated with petrochemical exposure and that it was highly 
unlikely that the rosacea was connected to exposure to JP4 
fuel.  The examiner indicated that he strongly disagreed with 
the private physician's assertion that the veteran's rosacea 
began during military service, because the service medical 
records only supported a diagnosis of acne vulgaris with no 
mention of rosacea.  Despite the private physician's 
statement that JP4 fuel caused the veteran's rosacea "with 
medical certainty" the examiner determined that there was no 
evidence in medical literature to support this opinion.  The 
examiner found that it was clear that the veteran had acne 
vulgaris, not rosacea, prior to and throughout his years in 
the military.  The onset of rosacea, which was two to three 
years ago, came decades after the veteran's discharge from 
military service.  It was the examiner's opinion that it was 
highly unlikely that the onset of the veteran's rosacea a few 
years ago had any connection whatsoever to exposure to JP4 
jet fuel during military service.  Moreover, no association 
between rosacea and jet fuel had ever been reported in the 
literature.

The negative evidence outweighs the positive evidence.  The 
private physician who found that there was a relationship 
between the veteran's rosacea and service did not offer any 
rationale to support his opinion.  The physician said that 
medical literature showed there was a relationship to rosacea 
and exposure to jet fuel but did not cite to any such 
literature.  The physician also indicated that the first 
diagnosis of rosacea was in service, which is not, in fact, 
reflected in the service medical records.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  On the other hand, the two VA examiners, who found 
no relationship between rosacea and service, both noted 
review of the claims file and cited to the findings in 
service and thereafter to support their opinions.  
Specifically, they noted that there were no findings of 
rosacea in service but only findings of acne vulgaris, which 
was determined to be a separate skin disorder.  The examiners 
further noted that in contrast to the private physician's 
assertions, there was no medical literature that related 
rosacea to exposure to jet fuel.  The VA examiners' opinions 
are of greatest probative value in light of the physicians 
having reviewed the evidence, discussed the evidence and 
examined the veteran.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (the opinion of a physician that is based on a 
review of the entire record is of greater probative value 
than an opinion based solely on the veteran's reported 
history).

The medical literature apparently relied on by the private 
physician and submitted by the veteran relates dermatitis to 
exposure to jet engine fuel, but does not mention any 
relationship to rosacea, specifically.  At best, this article 
only raises a possibility of a relationship between rosacea 
and exposure to jet fuel, and does not show any actual 
relationship in the veteran's case.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).

Although the veteran has asserted that his diagnoses of acne 
vulgaris in service actually were manifestations of his 
rosacea, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the veteran's lay assertions have been 
considered, they are outweighed by the competent and most 
probative medical evidence of record, which does not show any 
relationship between the veteran's rosacea and service.  
Competent medical experts make this opinion and the Board is 
not free to substitute its own judgment for those of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).   

The preponderance of the evidence is against the service 
connection claim for rosacea; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for rosacea is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


